Citation Nr: 0618584	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating for lower urinary 
tract voiding dysfunction characterized by urinary 
incontinence, currently rated at 20 percent. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The veteran had honorable active service from November 1990 
to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its December 2002 decision, the 
RO granted service connection for urinary incontinence from 
neuromuscular stress, and assigned a disability evaluation of 
10 percent, effective February 22, 2002.  

Seeking a higher initial rating, the veteran appealed his 
claim to the Board in March 2003.  In February 2004, the 
Board remanded the case for further development.  The Appeals 
Management Center (AMC) readjudicated the case and issued a 
rating decision dated October 2005, granting a disability 
rating of 20 percent, effective February 22, 2002, for lower 
urinary tract voiding dysfunction characterized by urinary 
incontinence.  The AMC issued a supplemental statement of the 
case in October 2005 (SSOC), confirming and continuing the 20 
percent evaluation.  

The Board notes that the veteran has asserted in an August 
2004 Statement in Support of Claim that his service connected 
dysfunction has caused sterility.  This could be construed as 
a claim for special monthly compensation for loss of use of 
creative organ, and is therefore referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran received a VA examination in September 2005.  The 
report of this examination states that the veteran is to have 
urodynamic studies in the near future and that the results of 
the studies may help to clarify the veteran's problem.  An 
October 2005 VA progress note also states that the veteran 
will be referred for urodynamics.  There are no urodynamic 
reports of record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records from the Birmingham VA 
Medical Center (MC) dated from October 
2005 to present, specifically the 
reports of any urodynamic clinical 
studies that have been performed, and 
associate them with the claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination for the purpose 
of determining the nature of his 
service-connected lower urinary tract 
voiding dysfunction characterized by 
urinary incontinence.  All tests and 
studies deemed necessary for an 
accurate assessment should be 
performed, including urodynamic tests 
as referenced in the September 2005 VA 
examination report.  The examiner 
should discuss the veteran's 
dysfunction in terms of the previously 
diagnosed neurogenic bladder, as well 
as frequency and volume of leakage, the 
degree of the veteran's use of 
absorbent materials, daytime and night 
time urinary frequency, infection, and 
obstructed voiding, including urinary 
retention and specific volumes of post 
void residuals and any history of the 
need for dilation.  The examiner should 
also state whether the veteran has 
cystitis, infection or noninfectious, 
and discuss the etiology thereof.  The 
examiner should review the veteran's 
claims file and clearly state in the 
examination report that the file was 
reviewed.      

3.  Thereafter, the RO should 
readjudicate the claim.  All applicable 
laws and regulations should be 
considered.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


